
	

113 HR 1598 IH: Veteran’s I.D. Card Act
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1598
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Griffin of
			 Arkansas (for himself, Mr. Griffith of
			 Virginia, Mr. McGovern,
			 Ms. Shea-Porter,
			 Mr. Nunnelee,
			 Ms. Hanabusa,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Ms. Slaughter,
			 Mr. Keating,
			 Mr. Himes,
			 Mr. Rush, Mrs. Hartzler, Mr.
			 Jones, Ms. Norton,
			 Mr. Brady of Pennsylvania,
			 Mr. Westmoreland,
			 Mr. Rahall,
			 Mr. Grijalva,
			 Mrs. Miller of Michigan,
			 Mr. Hastings of Florida,
			 Mr. Van Hollen,
			 Mr. Bucshon,
			 Mr. Heck of Washington,
			 Mr. Bridenstine,
			 Mr. Latta,
			 Mr. Long, Mr. Takano, Mr.
			 Olson, Mr. Wittman,
			 Mr. Stewart,
			 Mr. Fitzpatrick,
			 Mr. Polis,
			 Mrs. Roby,
			 Mr. Bentivolio, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to issue, upon request, veteran identification
		  cards to certain veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran’s I.D. Card
			 Act.
		2.Veterans
			 identification card
			(a)FindingsCongress finds the following:
				(1)Currently, veteran identification cards are
			 issued to veterans who have either completed the statutory time-in-service
			 requirement for retirement from the Armed Forces or who have received a
			 medical-related discharge from the Armed Forces.
				(2)A veteran who has served a minimum
			 obligated time in service, but who does not meet the criteria described in
			 paragraph (1), does not receive a means of identifying the veteran’s status as
			 a veteran other than using the official DD–214 discharge papers of the
			 veteran.
				(3)Goods, services, and promotional activities
			 are often offered by public and private institutions to veterans who
			 demonstrate proof of service in the military but it is impractical for a
			 veteran to always carry official DD–214 discharge papers to demonstrate such
			 proof.
				(4)A general purpose veteran identification
			 card made available to a veteran who does not meet the criteria described in
			 paragraph (1) would be useful to such veteran in order to demonstrate the
			 status of the veteran without having to carry and use official DD–214 discharge
			 papers.
				(5)The Department of Veterans Affairs has the
			 infrastructure in place across the United States to produce photographic
			 identification cards and accept a small payment to cover the cost of these
			 cards.
				(b)Provision of
			 veteran identification cardsChapter 57 of title 38, United
			 States Code, is amended by adding after section 5705 the following new
			 section:
				
					5706.Veterans
				identification card
						(a)In
				generalThe Secretary of
				Veterans Affairs shall issue an identification card described in subsection (b)
				to any covered veteran who—
							(1)requests such
				card;
							(2)was discharged from the Armed Forces under
				honorable conditions;
							(3)presents a copy of the DD–214 form or other
				official document from the official military personnel file of the veteran that
				describes the service of the veteran; and
							(4)pays the fee under
				subsection (c)(1).
							(b)Identification
				cardAn identification card described in this subsection is a
				card that—
							(1)displays a
				photograph of the covered veteran;
							(2)displays the name
				of the covered veteran;
							(3)explains that such
				card is not proof of any benefits to which the veteran is entitled to;
							(4)contains an
				identification number that is not a social security number; and
							(5)serves as proof
				that such veteran—
								(A)honorably served
				in the Armed Forces; and
								(B)has a DD–214 form or other official
				document in the official military personnel file of the veteran that describes
				the service of the veteran.
								(c)Costs of
				card(1)The Secretary shall charge a fee to each
				veteran who receives an identification card issued under this section,
				including a replacement identification card.
							(2)(A)The fee charged under
				paragraph (1) shall equal an amount that the Secretary determines is necessary
				to issue an identification card under this section.
								(B)In determining the amount of the fee
				under subparagraph (A), the Secretary shall ensure that the total amount of
				fees collected under paragraph (1) equals an amount necessary to carry out this
				section, including costs related to any additional equipment or personnel
				required to carry out this section.
								(C)The Secretary shall review and
				reassess the determination under subparagraph (A) during each five-year period
				in which the Secretary issues an identification card under this section.
								(3)Amounts collected under this
				subsection shall be deposited in an account of the Department available to
				carry out this section. Amounts so deposited shall be merged with amounts in
				such account and shall be subject to the same conditions and limitations as
				amounts otherwise in such account.
							(d)Effect of card
				on benefits(1)An identification card issued under this
				section shall not serve as proof of any benefits that the veteran may be
				entitled to under this title.
							(2)A covered veteran who is issued an
				identification card under this section shall not be entitled to any benefits
				under this title by reason of possessing such card.
							(e)Administrative
				measures(1)The Secretary shall ensure that any
				information collected or used with respect to an identification card issued
				under this section is appropriately secured.
							(2)The Secretary may determine any
				appropriate procedures with respect to issuing a replacement identification
				card.
							(3)In carrying out this section, the Secretary
				shall coordinate with the National Personnel Records Center.
							(4)The Secretary may conduct such
				outreach to advertise the identification card under this section as the
				Secretary considers appropriate.
							(f)ConstructionThis section shall not be construed to
				affect identification cards otherwise provided by the Secretary to veterans
				enrolled in the health care system established under section 1705(a) of this
				title.
						(g)Covered veteran
				definedIn this section, the term covered veteran
				means a veteran who—
							(1)is not entitled to retired pay under
				chapter 1223 of title 10; and
							(2)is not enrolled in the system of patient
				enrollment under section 1705 of this
				title.
							.
			(c)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 5705 the following new item:
				
					
						5706. Veterans identification
				card.
					
					.
			(d)Effective
			 dateThe amendments made by this Act shall take effect on the
			 date that is 60 days after the date of the enactment of this Act.
			
